DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Status of the Claims
Claims 4, 6, and 9 have been cancelled. Claims 1 and 7 – 8 have been amended. Claims 2 – 3 and 5 are as previously presented. Therefore, claims 1 – 3, 5, and 7 – 8 are currently pending and have been considered below.

Response to Amendment
	Applicant’s response overcomes the previously set-forth objection to paragraph 0046 of the specification, and the previously set-forth 112(b) rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 3, 5, and 7 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “a plurality of electrode plates of uniformed thickness.” The specification as filed does not provide written support for this limitation. While Fig. 3 shows that the electrode plates may have approximately a uniform thickness, this does not provide support for the claimed limitation.
Claim 1 recites the limitation, “said plurality of apertures in a series of concentric configurations radiating distally from the center of each said electrode plate toward the perimeter of each said electrode plate, the diameter of each said concentric configuration in said series of concentric configurations becoming greater as said series of concentric configurations approaches said perimeter of each said electrode plate.” The specification as filed does not provide written support for this limitation. Additionally, while Fig. 3 shows a plurality of apertures in each electrode plate, Fig. 3 does not show the claimed limitation. That is, while Fig. 3 shows a plurality of apertures, the apertures do not appear to be arranged in a series of concentric configurations.
Claim 8 recites, “wherein said conductive fluid is water.” Claim 8 depends from at least claim 1, wherein claim 1 recites, “said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L.” The specification does not provide written support for a direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L, wherein said conductive fluid is water. Rather, the specification recites, “Extensive laboratory testing failed to register any hydrogen production when using a 60Hz AC source at 10kV, 120mA with a sodium chloride doped process fluid. Laboratory testing achieved power densities of over 600kW/Liter” [0019], indicating that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, and 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “said housing” in lines 3, 3-4, 5, and 14 (four occurrences). There is insufficient antecedent basis for this limitation in the claim, because claim 1 recites a “first housing” and a “second housing.” Examiner suggests replacing “said housing” with “said first housing,” as this appears to be the intended interpretation.
Claim 1 recites the limitation, “a plurality of electrode plates of uniformed thickness.” It is unclear whether this is intended to indicate that (1) a first electrode plate has the same thickness as a second electrode plate, or (2) the thickness of a single electrode plate is uniform in all locations of the single electrode plate. Examiner is interpreting this limitation as described in (1); that is, that each electrode plate in the plurality of electrode plates has the same thickness.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially within said second volume" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far within the second volume the fitting would need to be in order to be considered “substantially within said second volume.” Additionally, it is unclear if a certain percentage of the fitting needs to be within the second volume to be considered “substantially 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 1,941,584) in view of Kelly et al. (US 2016/0000262), Wang et al. (CN 104110835), Rebouillat et al. (US 2013/0099182), and Mahoney (US 2017/0153022). Although all references made to Wang are directed to the patent document listed above, machine translation of the original Chinese into English will be used to provide citations in English for ease of reference.
Regarding claim 1, Sexton discloses a direct high voltage fluid heater system comprising: 
a first housing having a first end and a second end (see annotated Fig. 1); 
an end plate (Fig. 1, “removable cover 48” [pg. 2, line 70-71]) removably attached to said first end of said housing, said end plate and said housing defining a first volume (see annotated Fig. 1); 
a plurality of electrode plates (Fig. 5, electrode plates 10 (also numbered as electrode plates 102, 104, 106, ..., 116, 118) [pg. 3, lines 95-99]) of uniformed thickness (since each electrodes plate 102, 104, 106, ..., 116, 118 is an electrode plate 10, this indicates that electrode plate 102 has the same thickness as electrode plate 104, 106, ..., 116, and 118) within said housing (see annotated Fig. 1) and having a plurality of apertures therethrough (Fig.3 shows an electrode plate 10 having a plurality of apertures therethrough), said plurality of apertures in a series of concentric configurations radiating distally from the 
an intake port (see annotated Fig. 1, annotated to show the intake port; note: while Fig. 1 shows water exiting the intake port, Sexton recites, “In the particular arrangement here shown, the fluid is supposed to enter at the bottom and pass out at the top of the heater, although the circulation may be in the reverse direction if desired” [pg. 4, lines 27-31]); 
an exhaust port at said second end of said housing (see annotated Fig. 1); 
a plurality of feedthrough fittings (Fig. 1, terminals 76) in electrical communication with said plurality of electrode plates (terminals 76, which supply current to the electrode plates [pg. 3, lines 22-29]);
a high voltage tether (Fig. 2, bus bars 133-135 on panel 132; Figs. 1 and 4 also show panel 132) in electrical communication with said plurality of feedthrough fittings (Fig. 4 shows element(s) 139 of panel 132 electrically connected to terminals 76 via conductor(s) 140 [pg. 4, lines 133-146]); and 
a conductive fluid flowing through said first volume of said first housing (Fig. 1, water flows through the volume of the first housing), said conductive fluid in electrical communication with said plurality of electrode plates (see Fig. 1; water flows in a “sinuous path” through the apertures of the electrode plates [pg. 2, lines 26-30]), and; wherein said direct high voltage fluid heater system is powered exclusively by alternating current (the fluid heater of Sexton operates by passing current directly through the fluid while the fluid is flowing through the heater [pg. 1, lines 3-16]; “Heaters in which the heat is developed by current flowing through the fluid itself are best 7 adapted for use with alternating. Currents” [pg. 1, lines 43-45]; it is noted that while the fluid heater of Sexton is capable of utilizing direct current instead of alternating current, Sexton indicates that it is less desirable to utilize direct current due to the 

    PNG
    media_image1.png
    829
    775
    media_image1.png
    Greyscale

Annotated Fig. 1 of Sexton


    PNG
    media_image2.png
    241
    419
    media_image2.png
    Greyscale

Annotated Fig. 3 of Sexton

Sexton does not expressly disclose:
an intake port traversing said end plate;
a second housing removably attached to said first housing and forming a second volume therebetween, said second volume filled with an oil; 
said plurality of feedthrough fittings substantially within said second volume of said second housing; and 
wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid.

Kelly is related to a fluid heater system. Kelly discloses an intake port traversing an end plate (“inlet end piece 18 includes a port 40” [0015]; “removable end fittings 18,20” [0014]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the intake port traverses the end plate. This is merely the simple substitution of one known positioning of the intake port (traversing the end plate, as disclosed by Kelly) for another known positioning of the intake port (located in proximity to but separate from the end plate, as disclosed by Sexton) to yield the predictable result of allowing fluid to enter the fluid heating system and a desired location. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient.“ MPEP § 2144.04-VI-C.

Wang is related to an electric water heater [0001]. Wang discloses a second housing (electric control box 5) removably attached to a first housing and forming a second volume therebetween (“electric control box 5 may also be provided between the right end cover 202 of the housing and the right end cover 102 of the inner tank” [0004]; “the right end cover 202 of the housing is provided with a maintenance opening 203, wherein the maintenance opening 203 and The position of the electric control box 5 corresponds. Thus, the electric control box 5 can be detected or replaced from the maintenance opening 203, thereby facilitating the maintenance of the electric water heater 100” [0001]), said second volume filled with an insulation material  (“the electric control box is filled with aerogel insulation blanket” [0001]). Wang also discloses a feedthrough fitting within the second housing / electric control box 5 (it is noted that the term “fitting” is defined as “anything provided as equipment, parts, supply, etc.” [dictionary.com]; therefore, since Wang discloses heater 64 connected to electrical control box 5 (see, for example, Fig. 1), there necessarily exists “equipment” or “parts” that function as a fitting/connection between heater 64 and electric control box 5; any portion of this “equipment” or “part” that is within control box 5 can be considered within the second housing / electric control box 5; see also the 112(b) rejection with regard to the term “substantially”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second housing removably attached to said first housing and forming a second volume therebetween, said second volume filled with an insulation material, and a feedthrough fitting within said second volume of said second housing. This allows the electrical components that are located outside the first housing to be surrounded by an insulation material, thus preventing corrosion of the electrical components.
It is noted that while Wang does not expressly disclose a plurality of feedthrough fittings substantially within said second volume of said second housing, Sexton discloses a plurality of feedthrough fittings as described above, and Wang discloses a feedthrough fitting within a volume of a second housing as described above. It would be obvious to include a plurality of feedthrough fittings within said second volume of said second housing, since “the courts have held that mere duplication of 


    PNG
    media_image3.png
    868
    1485
    media_image3.png
    Greyscale

Annotated Fig. 1 of Wang

Wang does not expressly disclose wherein the insulation material is an oil.
Rebouillat is related to liquid compositions used as insulating means [Title]. Rebouillat solves the problems of providing an insulating material that can be used to surround electrical components [0002]. It is noted that while Applicant has not indicated a reason for filling the claimed second volume with an oil, it is presumed that the reason is to provide insulation between the electrical components. Rebouillat discloses oil as an insulating material [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the insulation material is an oil. This is merely the simple substitution of one known element (oil, as disclosed by Rebouillat) for another (aerogel, as disclosed by Wang) to achieve the predictable result of providing insulation between the electrical components within the second housing. Furthermore, it has been held to be within the general skill of a worker in the art to 

Mahoney is related to a water heater that operates by “pass[ing] an electrical current through the water by passing it between two electrodes between which an AC voltage exists” [0004].
Mahoney discloses a fluid heater system that is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid (“The control circuitry 150 is connected: to the electrode water heater 100 via wiring 108.1, 108.2, 108.3 for providing electrical power thereto in a controlled fashion; the sensors 140, 142, and 144 via respective wiring 140A, 142A, and 144A for receiving sensor signals; and to user interface 152 for receiving user input data such as a desired water temperature. For example, the control circuitry 150 comprises a microprocessor for receiving the user input data and the sensor data and for controlling the provision of the electrical power to the electrode water heater 100 in dependence upon the user input data and the sensor data” [0036]; “The user interface comprises, for example, conventional knobs that are turned for determining the water flow and the temperature” [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid. This allows a desired temperature to be maintained regardless of flow rate.

Sexton does not expressly disclose wherein said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L; and wherein the energy transfer from said alternating current to said conductive fluid is instantaneous and occurs at 100% efficiency.
However, these limitations are functional limitations drawn toward the intended use or manner of operating the claimed apparatus. Regarding the limitation, “wherein said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L,” the invention of Sexton is structurally capable of achieving the claimed power density, because the achieved power density depends on the amplitude of the voltage input to the system. In other words, the invention of Sexton is 

In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said direct high voltage fluid heater system is powered exclusively by alternating current,” “wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
Regarding claim 2, Sexton does not expressly disclose an insulator covering the inside surface of said first housing, said insulator comprised of a polyether ether ketone (PEEK) material.
Kelly discloses insulator 16 within housing 14, said insulator comprised of a polyether ether ketone (PEEK) material (“The core 16 may be made of plastic, such as PEEK” [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an insulator covering the inside surface of said first housing, said insulator comprised of a polyether ether ketone (PEEK) material. This provides insulation with a reduced weight due to the material (PEEK) that is utilized [0015].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton / Kelly / Wang / Rebouillat / Mahoney in further view of Williams (US 3,946,197).
Regarding claim 3, Sexton discloses a transformer in electrical communication with said plurality of electrode plates (“wire or wires connected to plates (101) and. (119) and thence direct to the transformer” [pg. 4, lines 1-3]).
Sexton does not expressly discloses wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground.
Williams is related to a “water heater operating at high tension (by which I mean a voltage in excess of 1 KV) and heating the water by direct passage of current between an electrode at high voltage and a counter electrode at earth potential, both immersed in the water” [Col. 1, lines 4-9]. Williams discloses a typical operating voltage “in the range of 11 to 13 KV” [Col. 2, lines 13-14].
While Williams does not expressly disclose wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground, the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground, ultimately allowing the fluid to be heated to a desired temperature in a desired amount of time.
Claims 5 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton / Kelly / Wang / Rebouillat / Mahoney / Williams in further view of Carlisle (NZ 510301).
Regarding claim 5, Sexton does not expressly disclose a ground fault interrupter circuit located between an exhaust fluid and protective earth ground, said ground fault interrupter circuit monitoring and detecting current flow between said first housing and said earth ground, and if said current flow is detected exceeding a pre- determined threshold, disconnecting said direct high voltage fluid heater system from mains power via a mechanical relay.
Carlisle is related to a “hot tub continuous flow water heater” [Abstract]. Carlisle discloses a ground fault interrupter circuit (Fig. 1, element 36) located between an exhaust fluid and protective earth ground (“included in the system is a ground fault detector 36 which is bonded or electrically connected to the outer conductive jacket of the electrical heating element. The outer jacket of the heating element 22 is conductive and is dielectrically isolated from the inner electrical current line (PTC resistor) that is electrically charged during normal operation. The ground fault detector 36 serves to collect and detect any stray currents which are picked up within the vessel 20 and collected by support members 28 and 30 and the outer conductive jacket of the heating element 22” [pg. 4, line 29 - pg. 5, line 2]; “The ground fault detector 36 provides a ground path, and further provides a ground fault detection signal to the controller 40” [pg. 6, lines 32-33]), said ground fault interrupter circuit monitoring and detecting current flow between a housing and said earth ground, and if said current flow is detected exceeding a pre-determined threshold, disconnecting a fluid heater system from mains power via a mechanical relay (“The ground fault detector 36 provides a ground path, and further provides a ground fault detection signal to the controller 40 which responds to cutoff power supply to the heating element 22” [pg. 6, line 32 – pg. 7, line 1]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ground fault interrupter circuit located between an exhaust fluid and protective earth ground, said ground fault interrupter circuit monitoring and detecting current flow between said first housing and said earth ground, and if said current flow is detected exceeding a pre- determined threshold, disconnecting said direct high voltage fluid heater system from mains power via a 

Regarding claim 7, Sexton discloses wherein said exhaust fluid is stripped of common mode voltage before exiting said first housing (Sexton states that differences in potential will exist between particular interior electrode plates (in order to achieve the desired heating), but that the electrode plates at the ends of the plurality of electrode plates are “of neutral or nearly neutral potential”, and that the tendency of current will be to flow between certain interior plates rather than between the end plates to ground [pg. 3, line 132 - pg. 4, line 26]; additionally, Sexton states, “But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and thence to the ground and through the ground to the transformer which is always grounded, thus possibly causing electrolysis where the current passes from the pipe to the ground and vice versa. To reduce this leakage to a negligible amount, the plates of the heater are connected in the manner shown in Fig. 5” [pg. 3, lines 82-94]).
Additionally, “claim scope is not limited by claim language that ... does not limit a claim to a particular structure.” MPEP § 2111.04-I. Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP § 2112.01-I.

Regarding claim 8, Sexton discloses wherein said conductive fluid is water (Fig. 1 shows “WATER” as the conductive fluid; that is, the term “WATER” is shown within elements 47 and 51).

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
On pages 9, Applicant states, “1. Sexton does not teach a plurality of electrode plates having uniformed thickness therethrough,”


On pages 9 – 10, Applicant states, “2. Sexton does not teach the plurality of apertures are in a series of concentric configurations radiating distally from the center of each said electrode plate toward the perimeter of each said electrode plate, the diameter of each said concentric configuration in said series of concentric configurations becoming greater as said series of concentric configurations approaches said perimeter of each said electrode plate.”
However, this limitation is addressed as described in the rejection of claim 1, above. Please see also the 112(a) rejection regarding this limitation.

On pages 10 – 11, Applicant states, “3. Sexton does not teach each electrode plate spaced a predetermined distance from each other, there being no contact between electrode plates.”
However, this limitation is addressed as described in the rejection of claim 1, above.

On pages 11 – 12, Applicant states, “4. Sexton does not teach wherein said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L: and wherein the energy transfer from said alternating current to said conductive fluid is instantaneous and occurs at 100% efficiency.”
However, this limitation is addressed as described in the rejection of claim 1, above. Furthermore,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant also refers to the claimed limitation, “wherein said direct high voltage fluid heater system is powered exclusively by alternating current,” and Sexton’s disclosure that the invention of Sexton is capable of utilizing either alternating current or (AC) or direct current (DC). As described in the rejection of claim 1, while the fluid heater of Sexton is capable of utilizing either alternating current or direct current, when alternating current is utilized, it would be utilized exclusively.

On page 13, Applicant refers to the Kelly reference, stating, “Kelly is directed to a flow-through water heater for coffee makers used in commercial airplane flights. Kelly, at [0002]. As aircraft power systems use a three-phase power system, so does the water heater in Kelly for compatibility. Kelly, at [0005]. Further, the amount of water to be heated is necessarily limited to what may be accommodated inside a coffee pot. In contrast, in the present invention, the conductive fluid to be heated up by DC current is to be used for penetration of subglacial ice by passing high voltage, low current, AC power through a moving conducting fluid. Kelly, alone or combined with Sexton, would not work for the purposes of the present invention.”
However, Kelly is related to a fluid heater system. Kelly has been relied on as disclosing an intake port traversing an end plate in the rejection of claim 1. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

On pages 13 – 14, Applicant argues against the previously-referenced Qiu reference.
However, the Qiu reference has not been utilized in this rejection. Therefore, this argument is moot.

On page 14, Applicant states, “Wang also does not teach or disclose the limitation of "a second housing removably attached to said first housing and forming a second volume therebetween, said second volume filled with an oil," as recited in claim 1.” Applicant further states, “Even if a second housing is structurally shown, Wang fails to teach or disclose each of the other limitations in independent claim 1.”
However, Wang discloses a second housing removably attached to a first housing and forming a second volume therebetween, as described in the rejection of claim 1. While Wang does not expressly disclose the use of an oil, this limitation has been addressed with the Rebouillat reference, above. Regarding Applicant’s statement that “Wang fails to teach or disclose each of the other limitations in 

On page 14, Applicant argues against the previously-referenced Nisslbeck reference.
However, the Nisslbeck reference has not been utilized in this rejection. Therefore, this argument is moot.

On pages 15 – 16, Applicant refers to the number of references utilized in the previous Office action. Applicant further states, “Applicant respectfully submits Examiner is using Applicant's disclosure as a blueprint for piecing together prior art to defeat patentability. This is the essence of hindsight and is not proper. The Examiner must have some teaching, suggestion or motivation to combine the references as contended.”
However, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the teaching, suggestion or motivation to combine the references has been stated within the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761